Citation Nr: 1760503	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for a bilateral shoulder disability. 

2.  Service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to December 1985.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned in an August 2017 videoconference Board hearing, the transcript of which is of record.

The appeal was previously before the Board in February 2015, and was remanded in order to obtain outstanding VA treatment records, service treatment records, and Social Security Administration (SSA) disability records.  In April 2017, the Board again remanded the appeal in order to provide the Veteran with a Board hearing.  The requested above-referenced development action was completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The current bilateral shoulder and back disabilities were not incurred in service and are not otherwise related to service.

2.  Symptoms of the current bilateral shoulder and back disabilities were not chronic in service, continuous after service separation, or manifest to a compensable degree within one year of service separation. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1131, 1133, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a back disability have not been met. 38 U.S.C. §§ 1131, 1133, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in March 2011, October 2011, and November 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and SSA disability records have been obtained.  The Board notes that most of the Veteran's service treatment records, with the exception of some records including the service separation report of medical history, are not associated with the record.  The Veteran has been informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in-service injuries should be submitted if available.  See July 2016 VA letter.  The Board is mindful that, in a case such as this, there is a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding his claims for service connection on appeal.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that his claimed disorders were incurred in service or were otherwise related to service.  As discussed in detail below, the Board finds that the Veteran's assertions of in-service injury are not credible and there is no indication (other than the Veteran's conclusory statements) that his disorders are related to service.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection on appeal is required as there is no evidence indicating that the Veteran's claimed disorders may be related to service.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Bilateral Shoulder and Back Disabilities

The Veteran seeks service connection for bilateral shoulder and back disabilities.  

The Board finds that the Veteran has current bilateral shoulder and back disabilities.  The Veteran has been diagnosed with bilateral shoulder arthritis and a right shoulder muscle strain, as well as spinal stenosis and arthritis of the spine.  See, e.g., March 2012, November 2013, June 2014, and August 2014 VA treatment records.  

In a December 2010 statement, the Veteran indicated that the service entrance examination showed leg length inequality related to flatfeet and valgi, that it is as well-known fact that misalignment of the legs causes strain on the body, and that years of active service, to include activities of marching, walking, running, drills, and wearing military boots, have caused back pain.  At the August 2017 Board hearing, the Veteran asserted that he suffered injuries to the shoulders and back due to running with heavy weights on the back, wear and tear of almost 10 years of active service, and falling off a mountain on one occasion.  

As an initial matter, to the extent that the Veteran claims that the current back disability is related to leg length discrepancy, such assertion is without legal merit because the Veteran is not service-connected for a primary disability of the lower extremities upon which secondary service connection for a back disability may be granted.  See 38 C.F.R. § 3.310(a).  Accordingly, service connection on a secondary theory of entitlement is not warranted. 

The Board has considered whether the Veteran sustained a disease or injury in service, and whether there is a nexus between a disease or injury in service and the current bilateral shoulder and back disabilities.  While most of the Veteran's service treatment records are unavailable, the October 1985 service separation report of medical history shows that the Veteran denied current symptoms and history of recurrent back pain, painful or "trick" shoulder, arthritis or bursitis, and bone, joint, or other deformity, but reported symptoms of other disorders such as left knee pain.  In any case, the Veteran's August 2017 Board hearing testimony reflects that he did not report any medical problems with his shoulders or back during service.  The Board finds that the Veteran's current assertions of in-service injury to the shoulders and back are not credible because they are contradicted and outweighed by the Veteran's own contemporaneous reports at service separation, as discussed above.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran specifically denying current symptoms and a history of shoulder and spine disorders, while reporting symptoms of other disorders.  

Post-service treatment record also weigh against a finding that the bilateral shoulder and back disabilities were incurred in service or otherwise related to service.  A January 2001 VA treatment record shows that the Veteran specifically denied back pain, as well as other joint pain, deformity, and muscle weakness.  A March 2005 VA treatment records shows that the Veteran report chronic back pain since October 2004, and left shoulder pain at night.  An April 2005 VA treatment record shows that the Veteran reported constant pain in the left shoulder, and stated that shoulder pain bothered him because he lifted heavy objects at work.  A July 2005 VA treatment record shows that the Veteran complained of left shoulder pain for the previous six months, and confirmed that he lifted heavy objects at work.  A March 2012 VA treatment record shows that the Veteran reported a chronic history of back pain that had progressed over the years, and that he worked as a construction worker with duties including lifting and physical labor.  The March 2012 VA treatment record shows that the Veteran initially reported no history of back injury then later asserted that he injured his back in service but did not have it treated.  VA treatment records dated in November 2013 and February 2014 show that the Veteran reported back problems for the previous five years.  An April 2014 VA treatment record noted that the Veteran had difficulty exercising secondary to back pain from overuse as a truck driver.  A March 2015 VA treatment record shows that the Veteran had a back injury the previous year.  

In light of the above, which includes the specific denial of back and shoulder symptoms in January 2001, as well as the inconsistent history provided by the Veteran as to the onset of back and shoulder symptoms, the Board finds that the Veteran's assertions of in-service injury to the shoulders and back are not credible and therefore of no probative value. 

The Board also finds that the above-referenced evidence weighs against a finding that the Veteran's bilateral shoulder and back disabilities were incurred in service.  This evidence also shows that symptoms of the bilateral shoulder and back disabilities were not chronic in service, continuous after service separation, or manifest to a compensable degree within one year from service separation.  See Walker, 708 F.3d 1331.

The Veteran has also not submitted any medical evidence relating his current bilateral shoulder and back disabilities to service, other than his general assertions that these disabilities are related to service.  Although lay persons are competent to report neck and right arm symptoms experienced at any time, as well as provide opinions on some medical issues, the specific disabilities in this case, bilateral shoulder arthritis and a right shoulder muscle strain, as well as spinal stenosis and arthritis of the spine, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed above, the Board has found that the Veteran's assertions of in-service injuries to the shoulders and back are not credible.  Thus, his statements purporting to link the current bilateral shoulder and back disabilities to service are assigned no probative value.

In summary, the evidence shows that the current bilateral shoulder and back disabilities were not incurred in service, and that symptoms of these disabilities were not chronic in service, continuous after service separation, or manifest to a compensable degree within one year from service separation.  Moreover, no medical professional has ever attributed the current bilateral shoulder and back disabilities to service, nor is the Veteran competent to make such a link.  The Board has also found that the Veteran's assertions of in-service injuries to the shoulders and back are not credible.  Based on the foregoing, service connection on direct and presumptive bases is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for the bilateral shoulder and back disabilities, and the appeal is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral shoulder disability is denied. 

Service connection for a back disability is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


